Citation Nr: 0403082	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  66-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation on a 
direct rather than presumptive basis.


REPRESENTATION

Appellant represented by:	[redacted], Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from October 1943 to 
April 1946.  He died in May 1965.  The record shows that the 
appellant is the veteran's surviving spouse and that her 
remarriage in 1968 continues to the present time.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  
The appellant brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from a September 2002 
Board reconsideration of a January 1967 decision of the Board 
(Docket No. 66-06 987) that denied service connection for the 
cause of the veteran's death.  The CAVC in July 2003 vacated 
the September 2002 Board decision and remanded the case to 
the Board for readjudication and issuance of a new decision.  

The record reflects that the RO in December 1989 granted 
service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1112(c), previously codified 
at 38 U.S.C.A. § 312(c) that provide for presumptive service 
connection for listed diseases from exposure to ionizing 
radiation in a radiation risk activity.  The effective date 
for death compensation was fixed to coincide with the date of 
enactment of the liberalizing law, May 1, 1988.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  In 
the joint motion of the parties, it was recognized that 
appellant waived her statutory right to notice as prescribed 
in the VCAA.  See Janssen v. Principi, 15 Vet. App. 370, 377 
(2001) citing Williams v. Principi, 15 Vet. App. 189 (2001) 
(en banc), Tellex v. Principi, 15 Vet. App. 233, 240 (2001), 
and Maxson v. Principi, 15 Vet. App. 241, 242 (2001) (per 
curiam order), holdings that permitted waivers of 
consideration of the VCAA on appeal noting that in Tellex, 
and Maxson, a failure on the part of the represented parties 
to raise it was sufficient.

As referenced in the joint motion of the parties, on May 8, 
2003, the National Research Council (NRC) released a report 
concerning reconstructed dose estimates provided to VA by the 
Defense Threat Reduction Agency (DTRA).  That study found 
that with respect to two types of radioactive particles, the 
currently used methodology underestimates exposure.  In some 
circumstances the under estimation may be by an order of five 
times.  The NRC indicated reconstructed radiation dose 
estimates provided to VA by the DTRA for atmospheric nuclear 
test participants had inaccurate upper bound doses.  The VA 
Compensation and Pension Service (C&P Service) has determined 
that updated radiation doses for atmospheric test participant 
cases must be obtained before referral to the C&P Service and 
advised that the DTRA has revised its dose reconstruction 
process.  According to the joint motion of the parties, the 
basis for remand is the NRC report.  


The RO had completed development of this matter under section 
3.311 but in so doing, it relied on an exposure estimate for 
the veteran's participation in Operation TRINITY that must 
now be recalculated.

Although the appellant has waived initial RO (or by 
incorporation the VBA AMC) review of evidence and argument 
submitted in October 2003 and January 2004, the revised dose 
estimate must be obtained and then the case must be reviewed 
in accordance with the procedure in 38 C.F.R. § 3.311.  In 
essence the claim is one for an earlier effective date that 
might be available under section 3.311 as it predated the 
statutory presumptive provisions enacted in May 1988.  

In view of the information on file, and to comply with the 
CAVC remand order, the VBA AMC must complete additional 
development to allow for an informed determination of the 
issue under review. 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The appellant 
should be advised of the requirements of 
section 3.311(a)(3) in the event that she 
wishes to provide an alternative estimate 
of dose.

2.  As provided in 38 C.F.R. 
§ 3.311(a)(2)(i), the VBA AMC should 
insure that the DTRA provides a 
recalculated does estimate for the 
veteran's exposure during Operation 
TRINITY.  

3.  The VBC AMC should further develop 
the claim under 38 C.F.R. § 3.311(c) as 
provided under § 3.311(b)(1) and the 
recent instructions for processing claims 
such as the appellant's in light of the 
NRC report.  The methodology relied on to 
construct the dose estimate should be 
thoroughly explained, particularly any 
modification brought about as a result of 
the revised dose reconstruction process. 

In any review of the claim under 
38 C.F.R. § 3.311(c), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that a claimed disability was caused by 
in-service exposure (for purposes of 
direct rather than presumptive service 
connection), if so concluded, must be 
thoroughly explained and provide an 
adequate rationale for any conclusion or 
conclusions reached.  

In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors, 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.  

4.  The VBA AMC must review the claims 
file and ensure that all notification and 
development action required is completed.  



In particular, the VBA AMC should review 
any required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death due to exposure to 
radiation on a direct rather than 
presumptive basis.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
laws and regulations, not previously provided in the SOC or 
SSOC for this claim, considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant unless the VBA AMC notifies her.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


